Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed 2/28/2022.
 Claims 1-13 are allowed
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 1. (Original) A method of manufacturing an electronic device, comprising: preparing a substrate; forming an n-type semiconductor including a III-V compound semiconductor or a II- VI compound semiconductor material on the substrate; forming a metal thin film including at least one of copper (Cu), silver (Ag), gold (Au), titanium (Ti), and nickel (Ni) on the n-type semiconductor; and forming a p-type semiconductor on the n-type semiconductor by iodinizing the metal thin film using any one of liquid iodine (I), solid iodine (1), and gas iodine (1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816